Citation Nr: 1416351	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder, to include lateral meniscus tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had verified active military service from July 1972 to July 1975, with indications of an additional 8 months of prior active service (unverified), which the Veteran reports took place from November 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board video-conference hearing held in October 2012.  A transcript of the hearing is of record.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  An April 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal.

The issue of entitlement to service connection for depression, to include as secondary to a left knee disorder has been raised by the record (2012 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action on the service connection claim for a left knee disorder on appeal is warranted and that a remand is required in this case to address this issue.  

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Veteran maintains that a left knee disorder was incurred in or is otherwise etiologically related to service.  On a VA Form 21-4138 dated January 2009, he states that his MOS was paratrooper and reports that he made more than 20 jumps during service.  He reports that as the years passed, the knee condition worsened until the point that he had to have surgery in February 2008.  The Veteran's DD 214 Form reflects that he was awarded a Parachute Badge.  VA records reflect that the Veteran did undergo left knee surgery in February 2008.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the service connection claim for a left knee disorder, based on the Veteran's contentions and evidence of current disability, the Board has found sufficient bases to warrant additional development pursuant to the duty to assist, specifically finding that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his claimed left knee disorder. 

The Board notes that during the 2012 Board hearing, the Veteran mentioned that service connection was in effect for scarring due to second degree burns on both lower extremities.  It is not entirely clear whether he intended to raise a theory of secondary service connection in conjunction with the service connection claim for a left knee disorder.  However, for the sake of completeness, as the case is being remanded and an examination is being ordered, the examiner will be asked to address this theory of entitlement.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of the notice of the date and time of examination sent to him by the pertinent VA medical facility.

Additionally, while on remand, the Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a left knee disorder.  Thereafter, all identified records, to include VA treatment records dated from June 2008 to the present, should be obtained for consideration in his appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a left knee disorder.  After obtaining any necessary authorizations, all identified records, to include VA records of treatment, hospitalization, and evaluation/examination dated from June 2008 forward, should be obtained. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left disorder. 

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed left knee disorder, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

(A) Provide a diagnosis relating to the Veteran's claimed left knee disorder.  If no diagnosis is warranted, explain the reasons why.

(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any currently diagnosed left knee disorder had its onset during service (verified from July 1972 to July 1975); or is otherwise etiologically related to service, to include resulting from over 20 parachute jumps which occurred therein (supported by his documented receipt of a parachute badge.  

(C) In the alternative, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that a left knee disability was proximately (a) caused, or (b) aggravated (i.e., permanently worsened) beyond its natural progress, by service-connected scarring due to second degree burns on both lower extremities.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of sleep apnea; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining trauma/an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's service connection claim for a left disorder, to include review of the paperless files.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



